                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JESSE AARON DAUL,

             Plaintiff,

      v.                                               Case No. 18-CV-384

MARK HEISE,

             Defendant.


                       REPORT AND RECOMMENDATION


      Plaintiff Jesse Aaron Daul is proceeding against defendant Mark Heise based

on Daul’s allegations that he was transferred to Waupun Correctional Institution in

retaliation for filing grievances and lawsuits. On March 19, 2019, Heise moved for

summary judgment on the grounds that Daul failed to exhaust the available

administrative remedies before he filed this lawsuit.

      Heise included with his motion a copy of Civil L.R. 56, which informs a party

that his materials opposing a motion for summary judgment must be filed within

thirty days of service of the motion. (ECF No. 40 at 10.) Heise also included a copy of

Civil L.R. 7, which informs a party that the failure to file a memorandum in

opposition to a motion is sufficient cause for the court to grant the motion. (Id. at 6.)

      Daul’s response materials were due on April 18, 2019. He did not respond to

Heise’s motion for summary judgment.
      IT IS THEREFORE RECOMMENDED that Heise’s motion for summary

judgment (ECF No. 40) be GRANTED based on Daul’s failure to oppose the motion

and that this case be DISMISSED without prejudice.

      Daul’s attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ.

P. 72(b)(2), which allow Daul to file written objections to the court’s recommendation

within fourteen days of service of the recommendation. Daul’s failure to timely file

objections with the district court shall result in a waiver of his right to appeal.

      Dated in Milwaukee, Wisconsin this 7th day of May, 2019.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            2
